         Case: 3:19-cv-00118-slc Document #: 67 Filed: 07/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DORIAN WILLIAMS,

        Plaintiff,
                                                      Case No. 19-cv-118-slc
   v.

WARDEN BOUGHTON, MARK
KARTMAN, MARY MCCULLICK,
ANDREW HULCE, NURSE KRAMER,
ASHLEY DRONE, DARYL FLANNERY,
HEIDI BLOYER, CODY SAYLOR, and
ANY & ALL JOHN AND JANE DOES,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                              7/26/2021
        Peter Oppeneer, Clerk of Court                         Date
